Porter, J.
delivered the opinion of the court. The defendant was indebted to Shaumburgh, who gave two orders on him. One in favour of the petitioners for $250; Ae other in favour of C. Adams, jr. for $200 which has been endorsed to them. They were presented by the plaintiffs and payment refused, because the defendant had previous to their presentation, to pay a credit or of the drawer.
The plaintiffs contend that the assignment of the debt to them and notice to the defendant, operated as a legal transfer of the sum for which the orders were given; and that *520there is no proof on record that the defendant was requested or authorised by the drawer to discharge the debt he owed to the creditors, for whose use the money was appropriated by the defendant.
This position would we are inclined to think be correct, if the case was before us on this ground alone. But the defendant contends that he could not be compelled to pay assignments of portions of the debt due by him, and this objection is certainly well taken. See vol. 5,193, King & als. vs. Havard. 5 Wheaton, 277.
The plaintiff however contends that this is a defence made by the other party, interested in getting his claim paid, and that the defendant made no such objection when the draft was presented to him. This may be so in point of fact, but we cannot look beyond the pleadings and evidence. It is made here by his attorney on record, and until the contrary is shewn we must presume he has been acting correctly in pursuance of his instructions.
The answer denying that the defendant was indebted in any manner to the petitioners puts the point on which the case goes off at issue? *521It denied all the facts in the petition, arid all thé legal inferences that could be drawn from them.
Slidell for the plaintiffs—Hoffman for the defendant.
We conclude therefore that the court below erred in giving judgment against the defendant; and it is ordered, adjudged and decreed’ that that judgment be reversed, and that there be judgment against the plaintiffs as in case of non-suit, with costs in both courts.